

116 S3655 IS: Farmers-Feeding-Families Coronavirus Response Act
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3655IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo provide funding for targeted purchases of qualified agricultural products from producers that rely on local agricultural food markets affected by COVID–19, and for other purposes. 1.Short titleThis Act may be cited as the Farmers-Feeding-Families Coronavirus Response Act. 2.Targeted purchases of agricultural products(a)DefinitionsIn this section:(1)Emergency food assistance programThe term emergency food assistance program means the emergency food assistance program established under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.).(2)Qualified agricultural productThe term qualified agricultural product means a specialty crop, dairy product, meat product, or poultry product—(A)that was packaged, marketed, intended to be harvested, or harvested for sale—(i)to commercial or food service industries; or(ii)through direct-to-consumer, direct-to-institution, direct-to-retail, direct-to-restaurant, or direct-to-store marketing channels, including local and regional food enterprises such as food hubs, agricultural cooperatives, and producer associations; and(B)for which decreased demand exists due to the Coronavirus Disease 2019 (COVID–19), as determined by the Secretary.(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Targeted purchases(1)In generalThe Secretary shall use not less than $300,000,000 of the amounts appropriated under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to purchase qualified agricultural products to provide to food assistance programs, including the emergency food assistance program.(2)Qualified agricultural products purchasedIn carrying out paragraph (1), the Secretary shall use—(A)not less than $100,000,000 to purchase specialty crops;(B)not less than $100,000,000 to purchase dairy; and(C)not less than $100,000,000 to purchase meat and poultry products, including eggs.(3)Direct market productsIn carrying out paragraph (1), the Secretary shall, to the maximum extent practicable, use not less than 10 percent of the amount made available under that paragraph to purchase qualified agricultural products that would otherwise be sold through direct-to-consumer, direct-to-institution, direct-to-retail, or direct-to-restaurant marketing channels.(4)ConsultationIf applicable, the Administrator of the Agricultural Marketing Service shall consult with the Administrator of the Food and Nutrition Service in determining which qualified agricultural products to purchase pursuant to this subsection.(c)State purchasing funds(1)In generalIn addition to the amounts used under subsection (b), the Secretary shall use not less than $200,000,000 of the amounts appropriated under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to allocate to States, in accordance with paragraph (2), to use for the procurement of additional food products to support State food assistance programs.(2)Allocation of fundsThe Secretary shall allocate amounts to States under paragraph (1) according to the formula described in section 251.3(h) of title 7, Code of Federal Regulations (or successor regulations), as applied for fiscal year 2020.(3)State agency fund recipientAmounts allocated to a State under this subsection shall be provided to the State agency responsible for distributing commodities pursuant to a State plan under the emergency food assistance program.(4)Use of fundsA State shall use funds allocated under this subsection only—(A)to purchase qualified agricultural products—(i)to donate to food assistance programs in the State; or (ii)to transfer directly to an eligible recipient agency (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501));(B)to purchase, lease, or otherwise acquire vehicles, including refrigerated vehicles, or other equipment to carry out activities relating to procurement and distribution of qualified agricultural products;(C)to reimburse travel costs relating to procurement of qualified agricultural products at the per mile rate established by the Commissioner of the Internal Revenue Service; and(D)to reimburse costs relating to preparing, storing, and transporting qualified agricultural products, including transportation to or between eligible recipient agencies, as well as delivery to end-consumers.(5)Direct market support in-StateEach State shall, to the maximum extent practicable, use not less than 10 percent of the amount allocated to the State under this subsection to purchase crops and products that would otherwise be sold through direct-to-consumer, direct-to-institution, direct-to-retail, or direct-to-restaurant marketing channels.